                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


MICHAEL J. GREENE,

          Plaintiff,

v.                                   Civil Action No. 2:18-cv-00414

SGT. JESSIE SMITH, et. al.,

          Defendant.


                     MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L. Tinsley,

entered on April 3, 2019; and the magistrate judge having recommended

that the court dismiss this matter, without prejudice, because the

plaintiff has proceeded on a second amended complaint in Case. No.

2:17-cv-02897, which incorporates all of the allegations contained

in the complaint filed herein, and deny as moot the plaintiff’s

application to proceed without prepayment of fees and costs; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the Proposed

Findings and Recommendation of the magistrate judge be, and they

hereby are, adopted by the court and incorporated herein.


          It is, accordingly, ORDERED that the plaintiff’s complaint

be, and it hereby is, dismissed without prejudice.
         The Clerk is directed to forward copies of this written

opinion and order to all counsel of record and the United States

Magistrate Judge.


                                    DATED: May 3, 2019




                                2
